Case: 14-12084   Date Filed: 06/03/2015   Page: 1 of 4


                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 14-12084
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 1:01-cr-00051-MP-GRJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

MAURICE HARRIS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                               (June 3, 2015)

Before ED CARNES, Chief Judge, TJOFLAT and WILSON, Circuit Judges.

PER CURIAM:
              Case: 14-12084     Date Filed: 06/03/2015   Page: 2 of 4


      In 2002, Maurice Harris pleaded guilty to one count of conspiracy to possess

with intent to distribute more than five grams of crack cocaine, in violation of 21

U.S.C. §§ 846 and 841(a), (b)(1)(B)(iii). In sentencing Harris for that crime, the

district court calculated his advisory guidelines range as 140 to 175 months

imprisonment. The court then granted the government’s substantial-assistance

motion under United States Sentencing Guidelines § 5K1.1 and imposed a below-

guidelines sentence of 72 months imprisonment and 8 years supervised release.

Harris’ term of supervised release began in May 2006.

      In August 2013, a probation officer petitioned the district court to revoke

Harris’ supervised release. The petition charged Harris with one violation. That

November, the probation officer filed an amended petition that charged Harris with

four additional violations. At the revocation hearing, Harris admitted to three of

the five violations charged, and the government declined to proceed on the other

two. The district court then calculated an advisory guidelines range of 7 to 13

months imprisonment, which it based on a criminal history category of V (the

criminal history category applicable at the time Harris was originally sentenced)

and a violation grade of C. See U.S.S.G. § 7B1.4(a). But it did not sentence

Harris within that range. Instead, exercising its authority under 18 U.S.C.

§ 3553(a), it varied up and imposed the statutory maximum sentence of 60 months

imprisonment.


                                          2
              Case: 14-12084     Date Filed: 06/03/2015   Page: 3 of 4


      Harris contends that the district court abused its discretion when it sentenced

him to an above-guidelines sentence of 60 months. He argues that, in imposing

that sentence, the district court improperly considered the conduct underlying the

two violations to which he did not admit.

      We review for reasonableness a sentence imposed upon revocation of

supervised release. See United States v. Vandergrift, 754 F.3d 1303, 1307 (11th

Cir. 2014). When reviewing for reasonableness, we apply a deferential abuse of

discretion standard. See Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007); United States v. Silva, 443 F.3d 795, 798 (11th Cir. 2006). We first ensure

that the district court committed no significant procedural error and then examine

whether the sentence was substantively reasonable in light of the totality of the

circumstances. See Gall, 552 U.S. at 51, 128 S. Ct. at 597. The party who

challenges the sentence has the burden of showing that the sentence is

unreasonable in light of the record and the 18 U.S.C. § 3553(a) factors. See United

States v. Tome, 611 F.3d 1371, 1378 (11th Cir. 2010).

      Harris’ 60-month sentence was both procedurally and substantively

reasonable. The district court properly calculated Harris’ advisory guidelines

range pursuant to United States Sentencing Guidelines § 7B1.4. It then considered

that range, decided to vary up, and imposed the statutory maximum sentence of 60

months. As the sentencing transcript shows, in varying up, the court did not


                                            3
               Case: 14-12084     Date Filed: 06/03/2015    Page: 4 of 4


consider the conduct underlying the two violations that Harris did not admit.

Instead, the court varied up “primarily [because Harris] got a break at the time of

[his original] sentencing” thanks to the government’s substantial-assistance motion

and received a sentence that was almost fifty percent lower than the bottom of his

advisory guidelines range. Under those circumstances, the court’s decision to vary

up and impose a 60-month revocation sentence was not an abuse of discretion. See

18 U.S.C. § 3583(c); id. § 3553(a)(4)(B) (providing that, in the case of a violation

of supervised release, the court must consider the applicable guidelines or policy

statements issued by the Sentencing Commission in fashioning a sentence);

U.S.S.G. § 7B1.4 cmt. n.4 (providing that, “[w]here the original sentence was the

result of a downward departure (e.g., as a reward for substantial assistance), . . . an

upward departure may be warranted”).

      AFFIRMED.




                                           4